THIRD AMENDMENT TO RIGHTS AGREEMENT

This Third Amendment to Rights Agreement (this “Amendment”) is entered into
effective as of August 26, 2009 (the “Effective Date”) by and between ADVENTRX
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Icahn
Partners LP, Icahn Partners Master Fund LP and High River Limited Partnership
(collectively, the “Icahn Purchasers”).

WHEREAS, the Company, the Icahn Purchasers and Viking Global Equities LP and VGE
III Portfolio Ltd. (collectively, the “Viking Purchasers” and, together with the
Icahn Purchasers, the “Purchasers”) are parties to that certain Rights
Agreement, with an effective date of July 27, 2005, as amended (the “Rights
Agreement”), pursuant to which the Company agreed to set the authorized number
of directors constituting the Company’s board of directors at 6 and to not
change such number, except as set forth in the Rights Agreement;

WHEREAS, pursuant to Section 6.2 of the Rights Agreement, any term of the Rights
Agreement may be amended with the written consent of the Company and the Icahn
Purchasers;

NOW, THEREFORE, in consideration of both the foregoing premises and the terms
and conditions set forth below, the Company and the Icahn Purchasers hereby
agree as follows:

1. Board of Directors. The first sentence of Section 4 of the Rights Agreement
is hereby amended and restated to read in its entirety as follows:

“Effective promptly following the Closing, the Company shall set the authorized
number of Board directors at six and the Company shall appoint a person
suggested by the Purchasers which at the time own a majority of the Purchased
Shares (the “Purchaser Designee”) to the vacancy so created; provided, however,
that such person, if anyone other than Mr. Carl Icahn, would not subject the
Company to making any disclosures under Item 401(f) of SEC Regulation S-K in any
proxy statement (the “Criteria”); provided, further, that, in the event a
director resigns from the Board and any resulting vacancy is not filled by a
majority of the Board directors then in office, which majority includes the
Purchaser Designee, if there is then a Purchaser Designee, the Board may
decrease the authorized number of Board directors to the number of Board
directors then in office (including for this purpose the appointment of a
director to fill any vacancy resulting from such resignation); provided,
further, that, from time to time, the Board may increase the number of
authorized Board directors provided that any vacancy created by such an increase
is filled by a majority of the Board directors then in office, which majority
includes the Purchaser Designee, if there is then a Purchaser Designee.”

2. Conflicts. Except to the extent amended herein, the Rights Agreement remains
in full force and effect.

3. Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein.

[Signature page follows]

IN WITNESS WHEREOF, the Company and the Icahn Purchasers have executed this
Third Amendment to Rights Agreement effective as of the Effective Date.

                  COMPANY:   ADVENTRX PHARMACEUTICALS, INC.         By: /s/
Patrick Keran         Name:   Patrick Keran         Title:   Vice President,
Legal ICAHN PURCHASERS:   ICAHN PARTNERS LP         By:   /s/ [illegible]      
          (Authorized Signatory)

ICAHN PARTNERS MASTER FUND LP

          By:   /s/ [illegible]         (Authorized Signatory)

HIGH RIVER LIMITED PARTNERSHIP

By: Hooper Investments LLC, its general partner

By: Barbery Corp, its member

          By:   /s/ [illegible]         (Authorized Signatory)

